Per Curiam: This case has practically been before us on two former occasions, the parties then being reversed. Counsel for appellant concede the judgment from which this appeal is taken is in exact conformity with the judgments and opinions in the former cases and that no new question or matter has intervened since the former hearings here. Manifestly the only purpose of this appeal is to obtain a final judgment in this court to enable appellant to take a further appeal if it should desire to do so. Adhering, as we do, to the reasoning and conclusions announced in City of Danville v. Danville Water Co. 178 Ill. 299, and Same v. Same, 180 id. 235, on the authority of those cases this judgment will be affirmed. Judgment affirmed.